Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 15, 2020                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  161349                                                                                                 Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  DAVID CAMPBELL,                                                                                       Megan K. Cavanagh,
           Plaintiff-Appellant,                                                                                          Justices
                                                                     SC: 161349
  v                                                                  COA: 350849
                                                                     Ingham CC: 19-000446-NZ
  CORIZON HEALTH INC.,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, given plaintiff-appellant’s failure to pay the initial
  partial filing fee as required by the June 8, 2020 order, the Clerk of the Court is directed to
  administratively close this file. The application for leave to appeal is DISMISSED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 15, 2020

                                                                                Clerk